DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered.
 Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5, 7-10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (US 2012/0205843) in view of Diaz (US 2016/0001847).
As per claim 1, Allen et al discloses a suspension unit (Title) comprising: 

a piston arm (140) having a piston end (141) received in the body to act on the primary fluid in the primary chamber, wherein the piston arm is moveable relative the body between at least an extended configuration and a retracted configuration (140, Fig. 2B); 
a first gas spring chamber (190) within the piston arm and a first moveable member (130) to vary a volume of the first gas spring chamber, the first gas spring chamber containing a first compressible gas (190; [0098]);  and
a second chamber (Fig. 9B) defined in an auxiliary cylinder (311) and separate from the piston arm and a second moveable member (330);
wherein in at least one of the extended configuration and the retracted configuration of the piston arm, a first damping chamber (136) is defined adjacent the first moveable member and a second damping chamber (311) is defined adjacent the second moveable member; 
wherein the first damping chamber and the second damping chamber are each in fluid communication with the primary chamber via a common damping passageway (188) to receive the primary fluid, 
wherein the first damping chamber is in fluid communication with the second damping chamber via a conduit (146) extending through the piston end, and wherein the piston end is moveable relative to the conduit (141, 146), wherein the conduit defines part of a flow pathway between the first damping chamber and the second 
wherein the piston arm is moveable within a travel range relative the body to cause the primary fluid to flow between the primary chamber and the first and second damping chambers ([0082], [0085]).  Allen et al discloses an alternate embodiment comprising an external fluid reservoir (311) and a floating piston (330).  Although what may be a second gas spring chamber is illustrated and the use of gas spring chambers is disclosed (333; [0111]), Allen et al does not disclose the contents of the exterior reservoir. 
Diaz discloses suspension spring comprising a second gas spring chamber ([0009]) defined in an auxiliary cylinder (Fig. 4) and separate from the piston arm and a second moveable member (510) to vary a volume of the second gas spring chamber, the second gas spring chamber containing a second compressible gas ([0025]); and wherein the first and second gas spring chambers are filled such that in use in a static configuration the second movable member abuts an end of the auxiliary cylinder (220, Fig. 2), such that for at least a portion of the travel range, only one of the first and second moveable members moves in response to movement of the piston arm towards the extended configuration (Fig. 3; [0038]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shock absorber of Allen et al by using an exterior reservoir having a compressible gas spring and a retaining stop as taught by Diaz in order to provide adjustable damping force and limit the floating piston travel (Diaz: [0002], [0009]).
	

    PNG
    media_image1.png
    465
    601
    media_image1.png
    Greyscale

As per claim 2, Allen et al and Diaz disclose the suspension unit according to claim 1.  Allen et al further discloses wherein movement of the first moveable member to compress the first gas spring chamber causes formation or expansion of the first damping chamber (130). 
As per claim 3, Allen et al and Diaz disclose the suspension unit according to claim 1.  Diaz further discloses wherein movement of the second moveable member to compress the second gas spring chamber causes formation or expansion of the second damping chamber ([0009]). 

As per claim 7, Allen et al and Diaz disclose the suspension unit according to claim 4.  Allen et al further discloses wherein the conduit is a discrete component assembled to the body (146). 
As per claim 8, Allen et al and Diaz disclose the suspension unit according to claim 7.  Allen et al further discloses wherein the conduit is threadedly assembled to the body (147, 149). 
As per claim 9, Allen et al and Diaz disclose the suspension unit according to claim 1.  Allen et al further discloses wherein the common damping passageway is defined in the piston end (444; [0114]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Allen et al by providing it with bleed valves in order to accommodate very small piston movements (Allen et al: [0114]).
	As per claim 10, Allen et al and Diaz disclose the suspension unit according to claim 1.  Allen et al further discloses wherein the second damping chamber is arranged to receive the primary fluid from the primary chamber via the first damping chamber (444; [0114]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Allen et al by providing it with bleed valves in order to accommodate very small piston movements (Allen et al: [0114]).

a body (124, 145) defining a primary chamber (172) for containing a primary fluid ([0083]); 
a piston arm (140) having a piston end (141) received in the body to act on the primary fluid in the primary chamber, wherein the piston arm is moveable relative the body between at least an extended configuration and a retracted configuration (140, Fig. 2B); 
a first gas spring chamber (190) within the piston arm and a first moveable member (130) to vary a volume of the first gas spring chamber, the first gas spring chamber containing a first compressible gas (190; [0098]); and
a second chamber (Fig. 9B) defined in an auxiliary cylinder (311) and separate from the piston arm and a second moveable member (330);
wherein in at least one of the extended configuration and the retracted configuration of the piston arm, a first damping chamber (136) is defined adjacent the first moveable member and a second damping chamber (311) is defined adjacent the second moveable member; 
wherein there is a damping passageway (444; [0114]) between the primary chamber and the first damping chamber, and 
wherein the piston arm is moveable within a travel range relative the body to cause the primary fluid to flow between the primary chamber and the first and second damping chambers ([0084], [0085]), the method comprising: 

Allen et al discloses an alternate embodiment comprising an external fluid reservoir (311) and a floating piston (330).  Although what may be a second gas spring chamber is illustrated and the use of gas spring chambers is disclosed (333; [0111]), Allen et al does not disclose the contents of the exterior reservoir.
Diaz discloses suspension spring comprising a second gas spring chamber ([0009]) defined in an auxiliary cylinder (Fig. 4) and separate from the piston arm and a second moveable member (510) to vary a volume of the second gas spring chamber, the second gas spring chamber containing a second compressible gas ([0025]); and wherein the first and second gas spring chambers are filled such that in use in a static configuration the second movable member abuts an end of the auxiliary cylinder (220, Fig. 2), such that for at least a portion of the travel range, only one of the first and second moveable members moves in response to movement of the piston arm towards the extended configuration (Fig. 3; [0038]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shock absorber of Allen et al by using an exterior reservoir having a compressible gas spring and a retaining stop as taught by Diaz in order to provide adjustable damping force and limit the floating piston travel (Diaz: [0002], [0009]).  
As per claim 15, Allen et al and Diaz disclose the method according to claim 14.  Allen et al further discloses wherein the suspension unit comprises a flow pathway (188) 
installing the conduit to extend the flow pathway into the first damping chamber to bypass the primary chamber (144). 
As per claim 16, Allen et al and Diaz disclose the method according to claim 14.  Allen et al further discloses further comprising replacing or modifying the piston arm so that the conduit extends therethrough (141). 
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-3, 5, 7-10, 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657